Citation Nr: 1646281	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975, with additional subsequent periods of active duty for training (ACDUTRA) with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in April 2014, and a copy of the hearing transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of service connection for lumbar spine disability on the merits is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  

 

FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the lumbar spine was originally denied in a February 2008 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

1.  The February 2008 denial of the service connection claim for degenerative disc disease of the lumbar spine was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim for service connection for lumbar spine disability.  Therefore, VA's duty to notify and assist does not preclude the Board from adjudicating this portion of the Veteran's claim.  

I.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine was initially denied in a February 2008 rating decision.  The Veteran was notified of the denial in a notice letter dated February 2008.  There is no notice of disagreement received within one year of that notification letter.  Accordingly, the February 2008 decision is final.  Therefore, new and material evidence is required to reopen the claim of service connection for degenerative disc disease of the lumbar spine, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The February 2008 rating decision denied service connection because the evidence of record-service treatment records and post-service treatment records dated March 2006 to February 2007-did not show a current disability or nexus to service.   Since February 2008, the record contains ongoing treatment records, a VA medical opinion, a private medical opinion, April 2014 hearing testimony from the Veteran, and a lay statement from the Veteran's former spouse.  Such evidence demonstrates a current disability and suggests an etiological relationship to service.

In light of the above, the Board finds that such evidence constitutes new and material evidence, as it relates directly to whether the Veteran's degenerative disc disease of the lumbar spine began in or was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for degenerative disc disease of the lumbar spine is reopened.


REMAND

The Veteran contends that his current degenerative disc disease of the lumbar spine resulted from a series of low back injuries during periods of ACDUTRA in 1995, 1996, and 1997.  See, e.g., April 2007 claim; April 2014 RO Hearing Transcript.

As indicated above, the Veteran has a diagnosis of degenerative disc disease of the lumbar spine.  See, e.g., March 2012 MRI lumbar spine report.  Accordingly, the Veteran satisfies the first element of a service connection claim (present disability).  

Next, service treatment records (STRs) confirm that the Veteran suffered back injuries in June 1995, June 1996, and June 1997.  The June 1997 treatment record reflects that the injury incurred in the line of duty.  Further, an x-ray taken in June 1997 shows minimal degenerative changes in the lumbosacral spine.  Therefore, the second element of a service connection claim, in-service injury, is satisfied.

However, the evidence does not clarify the Veteran's dates of service with the Reserves and the medical opinion evidence of record is not sufficient.  The May 2012 positive opinion from the Veteran's treating physician indicated that the Veteran had back problems that are as likely as not related to his military service.  No rationale was included.  The negative December 2012 VA opinion reasoned that STRs showed complaint of back pain assessed as strain in June 1997; there were no other notes regarding back pain or evidence for chronic complaints.  Thus, the examiner found that the episode appeared to have been acute and self-limiting.  The examiner did not acknowledge the findings of degenerative changes in the spine on the examination in service.  Accordingly, an additional medical opinion would be helpful in adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. An appropriate official at the originating agency should clarify the Veteran's periods of active duty for training and inactive duty for training with the Reserves.  An attempt should be made to locate any line of duty determinations made during Reserve service, and specifically any made following the June 1997 back injury.  

2.  The AOJ should arrange for the Veteran's entire electronic claims file and a complete copy of this Remand to be reviewed by a spine surgeon if available, or to another physician, to resolve conflicting medical evidence as to whether the claimed low back disability is related to service.  The examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current, chronic lumbar spine disability is due to injury or disease incurred during active duty for training or injury during a period of inactive duty for training, including the back injuries reported in service treatment records in June 1995, 1996, and 1997.   

The reviewing physician must provide a detailed rationale for his conclusions.  

In rendering the requested opinions, the reviewing physician should consider the Veteran's complaints of low back pain during service, including the June 1997 x-ray report; the May 2012 opinion by the private physician; and the December 2012 VA examination report and opinion.  

3.  After completion of the above, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015). The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


